Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00151-CV

                         IN RE Dr. Richard Bruce DE BENEDETTO, M.D.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 25, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator, Dr. Richard DeBenedetto, filed a pro se petition for writ of mandamus on March

18, 2015, complaining of the trial court’s failure to order a venue change in the underlying suit

affecting the parent-child relationship. However, relator has failed to identify any trial court order

or action constituting an abuse of discretion, and from which he seeks relief in this proceeding.

See TEX. R. APP. P. 52.3(d)(3).

           Mandamus will issue only to correct a clear abuse of discretion or the violation of a duty

imposed by law when there is no adequate remedy by appeal. Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). The relator has the burden of providing this court with a

record sufficient to establish a right to mandamus relief, including a copy of any order or other



1
 This proceeding arises out of Cause No. 111069C, styled In the Interest of E.D., E.D., I.D., and J.D., Children,
pending in the County Court at Law, Kerr County, Texas, the Honorable Cathy Morris, Associate Judge, presiding.
                                                                                     04-15-00151-CV


document showing the matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a) (“Relator

must file with the petition [ ] a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding”). The record provided

does not reflect that the trial court has ruled on, or even considered, any request for venue change

in the underlying proceeding. Therefore, relator has not established that he is entitled to the

extraordinary remedy of mandamus review.

       Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM




                                                -2-